 GRAND LODGEINT'L ASSOCIATION OF MACHINISTS137operations with respect to the employees involved in this proceeding,we deem it inappropriate to assert jurisdiction in the instant proceed-ing.We shall, accordingly, dismiss the petition.3[The Board dismissed the petition.]3In view of this disposition, we find it unnecessary to consider the unit erounde onwhich the Employer urged that the petition lie dismissedGrand Lodge International Association of Machinists and Aero-space Workers,AFL-CIOandI.A.M. Representatives Associa-tion, PetitionerGrand Lodge International Associationof Machinistsand Aero-spaceWorkers,AFL-CIO,Employer-Petitioner,andI.A.M.Representatives Association Union.Cases 10-RC-6555 and 10-RM-433. June 10, 1966DECISION AND DIRECTION OF ELECTIONUpon petitions duly filed tinder Section 9(c) of the National LaborRelations Act, as amended, a consolidated hearing was held beforeHearing Officer Scott P. Watson. The Hearing Officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Briefs were filed by I.A.M. Representatives Association and GrandLodge International Association of Machinists and Aerospace Work-ers,AFL-CIO, hereinafter referred to as Petitioner and Employerrespectively.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Zagoria].Upon the entire record in these cases, the Board finds :1.Based on a stipulation of the parties, we find that the Employeris engaged in commerce and that it will effectuate the purposes of theAct to assert jurisdiction herein.2.The Employer contends that the Petitioner is not, a labor orga-nization.The record shows that the Petitioner, an organization inwhich employees participate, was recently organized for the purposeof dealing with employers concerning grievances, labor disputes,wages, rates of pay, and working conditions.Although the Peti-tioner as yet has no constitution or elected officers, meetings of thoseeligible for membership have been conducted, and the Petitioner hasfiled the petition in Case 10-RC-6555.The Petitioner sought recog-nition as collective-bargaining representative, and bargaining, onbehalf of those who have designated it as their representative, upon159 NLRB No. 25. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich demand the Employer's petition in Case 10-RM-432 is based.In view of the foregoing, we find that the Petitioner is a labor orga-nization within the meaning of Section 2 (5) of the Act.'3.The Petitioner seeks to represent a unit including Grand Lodgerepresentatives and special representatives, hereinafter referred to asGLR's and SR's, respectively, assigned to the Employer's field staff.Even though the Employer filed the petition in Case 10-RM-432requesting an election in a unit including these individuals, it never-theless contends that no question of representation exists because theseindividuals are managerial and/or supervisory personnel and there-fore are not employees within the meaning of the Act.Field GLR's are required to be members of the IAM. The posi-tions they hold were established by the Employer's constitution, andthey were appointed by the Employer's International president; sub-ject to the approval of its executive council.They are assigned bythe International president to work under one of the vice presidentsresponsible for the Employer's activities in a particular industry orterritory.Field GLR's are supervised by their respective vice presi-dents, although on occasion they are given assignments directly bythe International president.They direct organizational campaigns,negotiate and sign contracts on the Employer's behalf, attend con-ferences and meetings, police adherence by local and district lodgesto the Employer's constitution and policies, act as trustees for delin-quent local sand district lodges, and superviseand assistthese lodgesin organizing and electing officials, handling grievances and arbitra-tion, and directing strikes approved by the Grand Lodge.Field SR's, who are essentially apprentice GLR's, also are requiredto be members of the IAM. Like the GLR's they are appointed bythe International president and have thesameduties and responsibil-ities, although theirsalaries arelower and are not set by the Employ-er's constitution.All GLR's and SR's are required to submit weeklyactivity and expense reports to their respective supervising vice presi-dents and to the International president, and are paid from GrandLodge headquarters in Washington, D.C. They have no authority tohire, discharge, layoff, recall, or assign or responsibly direct any ofthe Employer's personnel or effectively to recommend such action.On the basis of the foregoing, we find that the duties and responsi-bilities of field GLR's and SR's are neither managerial nor super-visory.2Accordingly, we find that they are employees of the Em-'Cf.Retail Clerks International Association,AFL-CIO,153 NLRB 204.2 Air Line Pilots Association,International,97NLRB 929;American Federation ofLabor and Congress of Industrial Organizations,.120NLRB 969;InternationalLadies'Garment Workers' Union,131 NLRB 111;TextileWorkers Unionof America,138 NLRB269;Retail Clerks International Association,AFL-CIO, supra;Retail Store EmployeesUnion,Local 444,Retail Clerks International Association,AFL-CIO,153 NLRB 252;Retail Store Employees Union,Local 880,Retail ClerksInternational Association, AFL-010,153 NLRB 255. GRAND LODGE INT'L ASSOCIATION OF MACHINISTS139ployer, and that a question affecting commerce exists concerning therepresentation of employees within the meaning of Sections 9(c) (1)and 2 (6) and (7) of the Act.'4.The unit.A. The positions of the partiesThe Petitioner would include in the unit all GLR's, SR's, and pressrepresentatives,hereinafter referred to as PR's, comprising theEmployer's field staff in the United States, excluding GLR's and'SR's, assigned as assistants .to vice presidents, those assigned toheadquarters staff inWashington, D.C., and to the transportationdepartment in Chicago; Grand Lodge auditors; office clerical employ-ees, and professional and technical employees of the headquartersstaff; guards, and supervisors as defined in the Act. In the alterna-tive, the Petitioner is willing to represent any lesser unit or unitsfound appropriate by the Board.The Employer contends that if GLR's and SR's are found to be'employees, then all GLR's and SR's, as well as all Grand Lodgeauditors, in the United States and Canada, should be included in theunit.The Employer also contends that PR's are professional employ-ees and should be excluded.There is no bargaining history.B..The unit found appropriateOn the basis of the facts set forth in paragraph 3 above, and asneither party contends primarily that a unit narrower in scope thannationwide is appropriate, we find that all field GLR's and SR's inthe United States constitute an appropriate unit 4(1)Canadian representatives:Contrary to the Employer we shall,in accordance with Board practice, exclude GLR's and SR's who workexclusively in Canada under the direction of a Canadian regionalvice president.5(2)GLR assistants to vice presidents:Vice presidents designateone or more of the GLR's assigned to them as assistants. There areno special qualifications for such designation, and these GLR'sreceive the same pay and benefits as others. They spend ,a substantialamount of their time performing duties similar or related to theduties of other GLR's, such as organizing and other field activities.In addition, the assistants handle National Labor Relations Boardcases, and act as conduits in relaying messages and other informationbetween the vice president and other GLR's.Although the assist-ants occasionally assign work to other GLR's and SR's, and directSWe find no merit in the Employer's contention at the hearing that its constitution is abar to theinstant petitions,as among other reasons, it is not a collective-bargaining agree-ment betweena labor organization and an employer.TextileWorkers Union of America,supra.Retail Clerks International Association,AFL-CIO, supra,at footnote 52;TextileWork-ers Union of America,eupra.- 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivities in their region when their vice president is absent, in doingso they follow previous instructions or obtain instructions by tele-phone from their vice president or from. International headquartersinWashington.They may on occasion, when requested, give opinionsregarding the terms or conditions of employment of GLR's and SR'sto their vice president who in turn makes recommendations to theInternational president.In all the circumstances, we find, contrary to the Petitioner, thatthe GLR assistants to vice presidents are not supervisors, or officeclericals confidential, or professional employees.As their qualifica-tions, duties, pay, benefits, and supervision are similar to those ofother GLR's in the unit, we 'shall include them.(3)GLR's and SR's assigned ' to International headquarters:TenGLR's and three SR's are assigned to the Employer's headquartersinWashington, D.C., where their activities are supervised by theheadquarters vice president or the International president.Theyhave no authority to hire, discharge, or transfer any of the Employ-er's employees, or effectively recommend such. "action.With theexception of GLR Jirikowic, discussed below, they do not responsiblydirect other. headquarters or field personnel, although some on occa-sion assign other representatives at the direction and over the signa-ture of the International president or the headquarters vice president.Six of these individuals, headquarters GLR's Burnsky, Winpisin-ger, Trementozzi,' Burns, and Heisler and SR Holly, in addition toperforming specialized assignments, spend a substantial portion oftheir time 'coordinating and participating in, organizational activitiesand negotiations, and attending field conferences and meetings, likeother GL'R's and SR's included in the unit. In these circumstances,we find that these six headquarters GLR's and SR's possess no super-visory authority and are not office clerical, confidential, or profes-sional employees.As they share substantial interests and duties incommon with the employees in the unit, we shall include them.With regard to the remaining GLR's and SR's on the Employer'sheadquarters staff, Bauer, Flinn, Kourpias (also 'refe'rred to in therecord as Corpus), McClure, Nelson,'and Faupl,'the record indicatesthat their specialized assignments respectively include review of cor-respondence to the International president, liaison with governmentalagencies, handling of internal union appeals to the Internationalpresident, review of bylaws adopted by subordinate lodges, and act-ing as legislative representative, 'and International representative;they rarely engage in organizational activities or negotiations.t.6We find no merit in the Petitioner's contention that these GLR's should be excludedfrom the unit as office clerical employees as the record indicatesthese individualsare not merely "messengers"of the vice presidents,as the Petitioner contends,and theyare not included in the office clerical unit currently represented by another labororganization. GRAND LODGE INT'L ASSOCIATION OF MACHINISTS141Accordingly, we find that these employees have duties,responsibil-ities, and interests which differ' substantially from those of employeesin the unit, and we shall, therefore, exclude them. Jirikowic, direc-tor of the research department, responsibly directsa research staffof 12 to 14 individuals.We therefore find that heis a supervisor,and we shall also exclude him.(4)GLR's and SR's assigned to the air transport and railroadindustries:These employees are on the staff of Vice President Ram-sey in Chicago.Their duties involve organization and negotiationsin the air transport and railroad industries and carry them across theboundaries of territorial vice presidents, and much of their workrelates to representation of individuals covered by the provisions ofthe Railway Labor Act.The record indicates, however, that theworking conditions, duties and responsibilities, supervision, and inter-ests of these employees are similar to those of other GLR's and SR'sincluded in the unit, and we shall include them.We shall also include SR Muldanado, who was recentlyassigned towork under the supervision of either the International president, orone of the Employer's vice presidents in the United States, in con-nection with organizational activities in Puerto Rico, some of whichinvolve the air transport industry.(5)Press representatives:The three PR's are public relations andnews media specialists hired on the basis of training and press relationsexperience; they spend most of their time in the field assisting GLR'sand SR's under the immediate supervision of their respective vicepresidents.They assist in organizing, draft handbills and pressreleases, assist in negotiations and strike activities, and attend meet-ings and conferences.Although their salaries are not set by theEmployer's constitution as are those of GLR's, their minimum sala-ries are the same.The other terms of their employment are similar tothose of GLR's and SR's, including the requirement of filing weeklyactivity and expense reports, except that PR's are not required to bemembers of the Employer's organization. PR's temporarily substitutefor members of the Employer's newspaper staff at headquarters, andoccasionally prepare articles for this, publication; unlike theregularmembers of that staff, however, who spend only 5 to 7 percent of theirtime away from Washington headquarters and whom the partiesagreed to exclude, these three representatives spend most of theirtime in the field.`'In view of the similarity of duties,interests,and conditions ofemployment between these three PR's and the GLR's and SR's in theunit, we find, contrary to the Employer's contention, that these PR'sare nonprofessional employees properly' a part of the unit and weshall, therefore,include them. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARD(6)Grand Lodge auditors:Although the auditors receive the samepay as GLR's, their primary function is that of auditing the books oflocal and district lodges, and they only incidentally participate infield organizational activities, and assist in strike situations only whensubstantial strike funds are distributed.Unlike the employees in theunit,Grand Lodge auditors are appointed and supervised by theEmployer's general secretary-treasurer and their assignments are notcoextensive with the zones or regions which are supervised by vicepresidents.As Grand Lodge auditors are separately supervised andhave primary duties and responsibilities which differ substantiallyfrom those of the Grand Lodge, special, and press representatives inthe unit, we shall exclude them.Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All Grand Lodge, special, and press representatives employed bythe Employer in the United States and Puerto Rico; but excluding allsimilarly classified employees employed exclusively in Canada, thoseemployed chiefly in unrelated special assignments at headquarters,Grand Lodge auditors, office clerical employees, professional and tech-nical employees, guards, and supervisors as defined in the Act.75.Laid-off employees. The record shows that a number of GrandLodge, special, and press representatives were terminated during1965.The Petitioner alleges that these individuals were temporarilyfurloughed due to a lack of finances, that they received letters indi-cating that their furloughs were temporary, that some have been andothers soon will be recalled, and that they are, therefore, eligible tovote.The Employer makes no contention with regard to these indi-viduals.The record shows only that they were terminated and thatthe Employer's financial position has recently improved.The termi-nation letters referred to by the Petitioner are not in evidence, andthere is no other evidence as to the circumstances of their terminationor the Employer's intentions regarding their recall.As the record istherefore insufficient to show whether these employees have a reason-able expectancy of recall in the foreseeable future, we shall permitthose terminated in 1965 and not recalled prior to the eligibility dateto vote subject to challenge."7 7The following personnel are excluded in accordance with the stipulation of the parties:the Employer's executive council composed of the International president,nine generalvice presidents,and the general secretary-treasurer;the general secretary-treasurer's as-sistant; the education department,research department, newspaper department,and legaldepartment;the medical doctor ; the Univac operator,and all office clerical employeeswherever located.As the unit found appropriate is broader than the unit requested by the Petitioner, thePetitioner may withdraw from the election directed herein upon written notice to theRegional Director within 10 days after the issuance of this Decision and Direction ofElection.8RadioCorporation of America,127 NLRB 633. HOTEL EMPLOYERSASSOCIATION OF SAN FRANCISCO143Representatives discharged in 1961. Petitioner urges that certainGLR's discharged in 1961 be allowed to cast challenged ballots as theyare presently seeking reinstatement,backpay, and other relief from aUnited States District Court under the provisions of the Labor-Management Reporting and DisclosureAct.Averdict in their favorwould establish,in effect,that their employee status was never law-fully terminated,while a contrary determination would establish thatitwas.In these circumstances,we shall permit them to vote subjectto challenge.9[Text of Direction of Election omitted from publication.] 100Cf.Pacific Tile and Porcelain Company,137 NLRB 1358, 1365.10 An election eligibility list, containing the names and addresses of all the eligible voters,must be filed by the Employer with the Regional Director for Region 10 within 7 daysafter the date of this Decision and Direction of Election.The Regional Director shallmake the list available to all parties to the election.No extension of time to file this listshall be granted by the Regional Director except in extraordinary circumstances.Failureto comply with this requirement shall be grounds for setting aside the election wheneverproper objections are filed.Excelsior Underwear Inc.,156 NLRB 1236.Hotel Employers Association of San FranciscoandProfessionaland Clerical Employees,Local 856, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,Petitioner and San Francisco Local Joint ExecutiveBoard of the Hotel and Restaurant Employees and BartendersInternational Union,AFL-CIO;and Hotel,Motel& Club Serv-iceWorkers Union,Local No. 283,Intervenor.Case 20--RC-6369.Jme 1011966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing Offi-cer Joe R. McCray. The Hearing Officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.TheEmployer, Petitioner, and Intervenor filed briefs with the Board.,-Upon the entire record in, this case, the National Labor RelationsBoard finds :1.The Employer, sometimes referred to herein as the Association,is an organization of both large and small hotels and motels formedfor the purposes of collective bargaining.The Employer annuallyexceeds $500,000 in gross sales and annually purchases in excess of$50,000 worth of goods from outside the State of California.The'The Employer and Intervenor's requests for oral argument are hereby denied as therecord and briefs adequateliy present the issues and positions of the parties.159 NLRB No. 15.